DETAILED ACTION
This action is in response the communications filed on 02/28/2022 in which claims 1-15, 19, 21 and 24-26 are amended, claim 16 is canceled and therefore claims 1-15 and 17-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kala1 (US 20170053206 A1) in view of Büyüközkan ("Analyzing of CPFR success factors using fuzzy cognitive maps in retail industry") in further view of Ghaderi ("Behavioral simulation and optimization of generation companies in electricity markets by fuzzy cognitive map").

In regard to claims 1 and 15, Kala1 teaches: A virtual data scientist system..., the system comprising: a processor; a memory communicatively coupled to the processor, wherein the memory comprises a plurality of modules capable of being executed by the processor to perform operations, the plurality of modules comprising: (Kala1, [0059] "In an embodiment, the engine 101 may include at least one processor 901, an input/output (I/O) interface 902 (herein a configurable user interface), and a memory 903.") 
a scoring module configured for generating a score for the plurality of data insights; and (Kala1, [0023] "... methods and systems of systematically and automatically prioritizing the large number of rules generated and enabling user to do some extremely relevant business operations automatically. Embodiments herein prioritize the rules [insights] generated using a metric/score..."; [0030] Support, Confidence and Lift are referred to as the metrics [score] of the insight. The scores are then studied and the goodness for the rules is derived."; [0055] "The data-analyzing engine 101 obtains (703) the rule(s) by changing the level(s) of the attributes in the antecedent. The data-analyzing engine 101 computes (704) the metrics [score] for the rule [insights] with the same class level.") (see Kala2, "Embodiments herein use the terms ‘insights’, ‘rules’ and ‘patterns’ interchangeably.")
a visualization module configured for presenting the plurality of data insights on a user device of an end user, based on the score of the plurality of data insights. (Kala1, [0051] "FIG. 3 depicts an example graph [visualizations] of average score comparisons [based on score] of top twenty insights for five different business cases.")

Kala1 does not teach, but Büyüközkan teaches: a data fetching module configured for fetching and linking data from one or more data sources; (Büyüközkan, 3.1.1. Data acquisition "Data are collected from interviewing with three experts who are familiar to CPFR implementation of retail industry. The backgrounds of these experts are given as following... The success factors which are obtained from the literature survey were asked the experts to evaluate which are the important factors for implementing CPFR, for its three sub-system, in retail industry... Sequentially, the data obtained from the interviews were then used in constructing the IMS matrices for three sub-systems."; "To be an example, only the IMS of information sharing sub-systems are given in Table 5, Table 6, Table 7. Table 5. The IMS matrix of information sharing sub-system via expert 1... Table 6. The IMS matrix of information sharing sub-system via expert 2... Table 7. The IMS matrix of information sharing sub-system via expert 3."; Tables 5, 6 and 7 are three matrices collected from three experts [one or more data sources])
a data aggregation module configured for aggregating and converting the linked data into a data matrix; (Büyüközkan, 3.1.2. Aggregating the matrices and WMS "The suggested linguistic weights developed by experts individually are aggregated using the well-known fuzzy logic method of SUM and then the aggregated linguistic weights are produced… The WMS matrix of information sharing sub-system is given in Table 8... Table 8. The WMS matrix of information sharing sub-system in retail industry."; Table 8 is an aggregated matrix using fuzzy logic.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1 to incorporate the teachings of Büyüközkan by including aggregated data matrix and analyze them using fuzzy cognitive map (FCM) approach. Doing so would solve problems in which a number of decision variable and uncontrollable variables are causality interrelated. (Büyüközkan, abstract, "FCMs have proven particularly useful for solving problems in which a number of decision variable and uncontrollable variables are causality interrelated. A CPFR model made up of three sub-systems, namely information sharing, decision synchronization and incentive alignment, is proposed and 'what–if' scenarios for proposed model are developed and interpreted. To our knowledge, this is the first study that uses FCMs for CPFR success factors assessment.")

Kala1 and Büyüközkan do not teach, but Ghaderi teaches: A… system for providing data insights to achieve business objectives… (Ghaderi, abstract "In this study, a new approach based on fuzzy cognitive map (FCM) is introduced to model and simulate GENCO’s behavior in the electricity market with respect to profit maximization [business objectives]. FCM helps the decision makers to understand the complex dynamics between a certain strategic goal and the related factors [e.g. data insights]... Simple FCM shows how the determined factors affect on goal. A hidden pattern [e.g. data insights] is obtained by this case.")
a domain expert module configured for receiving inputs, the inputs include one or more rewards in line with the business objectives, desired direction, including increase or decrease, for the rewards, causal direction of factors correlated with the one or more rewards, and causal influence of the identified factors; (Ghaderi, see Tables 1, 2 and 3, FCM connection matrix; 3. Method: the FCM procedure "In this paper, strategic behavior of GENCO in an electricity market is modeled and simulated based on an FCM... For the modeling, an expert defines important factors affecting strategic behavior performed by a GENCO. [receiving inputs from experts]"; 4. Experiments and results: simulation and sensitivity analysis "In this study, we have modeled and simulated strategic behavior of a GENCO based on FCM in electricity market of Iran. We asked an expert to define important factors that have influence on strategic behavior [e.g. influence of factors] of the GENCO from its profit maximization view... Also, we considered two simple statuses for each concept. For example, profit of GENCO 'C1' could increase or decrease when other concepts have impacts on it [e.g. rewards (profits, revenue etc.), desired direction (increase or decrease)]... our expert expected to determine a simple connection matrix... We asked expert to determine the relations between concepts. These relationships could be determined from the following procedure: (1) Consider row 2 including concept C2 defined as 'revenue'. If increase (decrease) in amount or value of concept C2 have any increase (decrease) on each concept of columns then determine that component of matrix as +1. As shown from Table 2, row 2, that increase (decrease) in revenue (row 2) can increase (decrease) the profit (column 1). This is a direct effect."; section 4 "For the second case, the expert expected to determine a weighted connection matrix. We asked the expert to determine the relations between concepts with values from [−1, +1]... The expert claimed that increase or decrease in revenue (row 2) could affect directly 50% on profit (column 1). Therefore, this claim could be determined as +0.5 in Table 3, as the weight for this relation [e.g. causal influence]."; 3. Method: the FCM procedure "The directed edge eij from causal concept Ci to concept Cj measures how much Ci causes Cj [causal direction]. The edge can be signed as follows: if increase (or decrease) in concept Ci direct to increase (or decrease) in concept Cj then causality between two concepts is positive. If there is no relation between two concepts then there exists no causality. If increase (or decrease) in concept Ci direct to decrease (or increase) in concept Cj then causality between two concepts is negative. FCMs with edge weights or causalities from the set {–1, 0, 1} are called simple FCMs."; experts are asked to define all the inputs for the FCMs, which includes rewards such as profit or revenue for the objectives of profit maximization, concepts that may increase or decrease profit, edges in the FCM are causal direction of factors, and weights/effects in the matrix/FCM are causal influence.)
a data depth creation module configured for determining generating a plurality of data insights from the data matrix based on the one or more rewards, the desired direction for the rewards, the causal direction, and the causal influence of the identified factors; (Ghaderi, 4.1. Case I: simple FCM "Thus, at the end of process, we can infer increase the market manipulations by players vary the revenue of GENCO, total costs of GENCO, highest proposed price, Risk of GENCO. Therefore, by using FCM, other concepts can be held as on state. This proposed process can be used for analyzing complex systems like as defined system in this study. Thus, the FCMs give us the hidden pattern."; 4.2. CASE II: weighted FCM "The consequence vector may be interpreted such that changes in those three factors including forecasted price accuracy by GENCO, changes of climate, and market clearing price affect the profit of GENCO negatively by −0.02, the market manipulation positively by 0.05, and so on. Therefore, we conclude that changes of three factors may affect the profit of a GENCO most unfavorably."; data insights, such as new patterns or understanding more with related factors, are generated by using FCMs.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1 and Büyüközkan to incorporate the teachings of Ghaderi by applying FCM to simulate GENCO’s behavior in the electricity market. Doing so would maximize the profit and help the decision makers to understand the complex dynamics between a certain strategic goal and the related factors. (Ghaderi, abstract "In this study, a new approach based on fuzzy cognitive map (FCM) is introduced to model and simulate GENCO’s behavior in the electricity market with respect to profit maximization. FCM helps the decision makers to understand the complex dynamics between a certain strategic goal and the related factors...")

In regard to claim 8, reference is made to the rejection of claim 1, and further, Kala1 and Büyüközkan do not teach, but Ghaderi teaches: wherein the data depth creation module of the virtual data scientist system includes use of one or more algorithms like cross tabulation, frequency, range, median, mathematical formulas, machine learning algorithms, neural network algorithms, Bayesian algorithms, evolutionary computing algorithms, rules and rules based expert systems for determining the plurality of data insights. (Ghaderi, 4.1. Case I: simple FCM "Thus, at the end of process, we can infer increase the market manipulations by players vary the revenue of GENCO, total costs of GENCO, highest proposed price, Risk of GENCO. Therefore, by using FCM, other concepts can be held as on state. This proposed process can be used for analyzing complex systems like as defined system in this study. Thus, the FCMs give us the hidden pattern."; also see 4.2. CASE II: weighted FCM; data insights, such as new patterns or understanding more with related factors, are generated by using FCMs, which is a fuzzy rule based expert system.)
The rationale for combining the teachings of Kala1, Büyüközkan and Ghaderi is the same as set forth in the rejection of claim 1.

In regard to claim 9, reference is made to the rejection of claim 1, and further, Kala1 does not teach, but Büyüközkan teaches: wherein the data depth creation module of the virtual data scientist system uses sampling component for analysing data received from the one or more data sources. (Büyüközkan, 3.1.1. Data acquisition "Data are collected from interviewing with three experts who are familiar to CPFR implementation of retail industry. The backgrounds of these experts are given as following... The success factors which are obtained from the literature survey were asked the experts to evaluate which are the important factors for implementing CPFR, for its three sub-system, in retail industry... Sequentially, the data obtained from the interviews were then used in constructing the IMS matrices for three sub-systems."; "To be an example, only the IMS of information sharing sub-systems are given in Table 5, Table 6, Table 7. Table 5. The IMS matrix of information sharing sub-system via expert 1... Table 6. The IMS matrix of information sharing sub-system via expert 2... Table 7. The IMS matrix of information sharing sub-system via expert 3."; Tables 5, 6 and 7 are three matrices collected from three experts [one or more data sources])
The rationale for combining the teachings of Kala1 and Büyüközkan is the same as set forth in the rejection of claim 1.

In regard to claim 10, reference is made to the rejection of claim 1, and further, Kala1 does not teach, but Büyüközkan teaches: wherein the sampling component analyses data received from the one or more data sources. (Büyüközkan, 3.1.1. Data acquisition "Data are collected from interviewing with three experts who are familiar to CPFR implementation of retail industry. The backgrounds of these experts are given as following... The success factors which are obtained from the literature survey were asked the experts to evaluate which are the important factors for implementing CPFR, for its three sub-system, in retail industry... Sequentially, the data obtained from the interviews were then used in constructing the IMS matrices for three sub-systems."; "To be an example, only the IMS of information sharing sub-systems are given in Table 5, Table 6, Table 7. Table 5. The IMS matrix of information sharing sub-system via expert 1... Table 6. The IMS matrix of information sharing sub-system via expert 2... Table 7. The IMS matrix of information sharing sub-system via expert 3."; Tables 5, 6 and 7 are three matrices collected from three experts [one or more data sources])
The rationale for combining the teachings of Kala1 and Büyüközkan is the same as set forth in the rejection of claim 1.

In regard to claims 14 and 24, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1teaches: wherein the data visualization module enables one or more users to view the plurality of data insights in the form of graphs, plots or any known representation methods. (Kala1, [0052] "The data-analyzing engine 101 can also enable a user to visualize the generated insight, in a format as required by the user such as tables, graphs, charts, or any other equivalent means.")

Claims 2-5, 11, 17-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kala1 in view of Büyüközkan in view of Ghaderi in further view of Kala2 (US 20160019267 A1).

In regard to claims 2 and 17, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: wherein the data depth creation module of the virtual data scientist system includes a depth architecture to generate the plurality of data insights starting from low depth to high depth. (Kala2, [0047] "The data analysis engine 101 determines the actionability score as follows: Length of insight=# of conditions in the antecedent"; [0086] "The insight generation engine 202 contributes (708) the top 5 rules from every level (1-length, 2-length . . . 6-length) [from low depth to high depth] to the rule basket.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1, Büyüközkan and Ghaderi to incorporate the teachings of Kala2 by including class level (length). Doing so would allow the top ‘n’ insights extracted from all class level. (Kala2, [0084] "The objective of this approach herein is to extract the top ‘n’ insights having high confidence where the number of conditions in the antecedent will range in 1-6 at each target class level")

In regard to claim 3, reference is made to the rejection of claim 1, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: wherein the data depth creation module of the virtual data scientist system determines a plurality of opportunities at multiple data depths. (Kala2, [0086] "The insight generation engine 202 contributes (708) the top 5 rules [a plurality of opportunities] from every level (1-length, 2-length . . . 6-length) [multiple data depths] to the rule basket.")
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

In regard to claim 4, reference is made to the rejection of claim 3, and further, Kala1 teaches: wherein the opportunities are determined in multiple ways using one or more of a deviation approach, min max approach, outliers approach, minority/majority approach, and intelligent binning approach. (Kala1, [0032] "Data points refer to data on which insights [opportunities] are generated and then explored... Another type of attribute can be categorical such as color of the product (red, yellow, green, and so on). So, the Attribute name 'Color of the Product' has three levels 'Red, Yellow, Green. Some of the levels may be more often present than others [minority/majority approach]... Similarly, a continuous variable has min, max, mean or median or variance or standard deviation [deviation approach] and so on."; [0034] "... wherein condition(s) can be dropped from the rules to create super sets that may show a different behavior in which the current sub set is an outlier [outliers approach]... The above insights can be easily integrated into any of the business intelligence systems for decision making.")

In regard to claims 5 and 20, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: wherein the data depth creation module of the virtual data scientist system generates opportunities using a recursive process. (Kala2, [0042] "The second method recursively [recursive process] breaks data set into multiple spaces and generates rules."; [0085] "The insight generation engine 202 further obtains (705) all possible 1-length rules for one class level by creating an attribute-level combination as the antecedent for one target class level and doing the same for all other 4 attributes as well. The insight generation engine 202 further generates (706) 2 length insights by first computing confidence for all the 1 length rules and selecting the top 5 rules with high confidence. If the top 5 insights all have 100% confidence then the top 5 rules that have less than 100% confidence are considered. The insight generation engine 202 further generates (706) 3-length insights by reading the 2-length insights one after other. The insight generation engine 202 obtains a subset of data which satisfies the rule by applying each rule on the dataset.")
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

In regard to claims 11 and 22, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: wherein the scoring module scores the plurality of data insights received from the data depth creation module based on the usefulness of the plurality of data insights. (Kala2, [0046] "The prioritization engine 203 prioritizes (307), at least three insights... The insights may be prioritized using goodness metrics and optimal insights may be obtained. The goodness metrics of a generated rule [scoring insights] is calculated considering support score, confidence score and normalized lift score of the rule [based on usefulness of the insights]. The rule having goodness metric greater than or equal to the rule score may be considered as an optimal rule and saved to the insight generation system 100."; [0115] "The prioritization engine 203 calculates (1008) rulescore of the rules. The equations used to calculate rulescore may be: IntuceoRuleScore <= [(SupportScore2) + (ConfidenceScore2) + (NormalizedLiftScore2)]... The prioritization engine 203 prioritizes (1009) the optimal insights according to the rulescore [scoring insights] of the insights.")
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

In regard to claim 18, reference is made to the rejection of claim 15, and further, Kala1 does not teach, but Büyüközkan teaches: wherein the method comprises processing the data matrix (see Büyüközkan 3.1.2. Aggregating the matrices and WMS, see claim 1 for details) 
The rationale for combining the teachings of Kala1 and Büyüközkan is the same as set forth in the rejection of claim 1.

Kala1 and Büyüközkan do not teach, but Ghaderi teaches: …using one or more algorithms like cross tabulation, frequency, range, median, mathematical formulas, machine learning algorithms, neural networks algorithms, Bayesian algorithms, evolutionary computing algorithms, rules and rules based expert systems. (Ghaderi, 4.1. Case I: simple FCM "Thus, at the end of process, we can infer increase the market manipulations by players vary the revenue of GENCO, total costs of GENCO, highest proposed price, Risk of GENCO. Therefore, by using FCM, other concepts can be held as on state. This proposed process can be used for analyzing complex systems like as defined system in this study. Thus, the FCMs give us the hidden pattern."; also see 4.2. CASE II: weighted FCM; data insights, such as new patterns or understanding more with related factors, are generated by using FCMs, which is a fuzzy rule based expert system.)
The rationale for combining the teachings of Kala1, Büyüközkan and Ghaderi is the same as set forth in the rejection of claim 1.

Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: …in each depth (see Kala2: ‘length’ in [0047], [0086])
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

In regard to claim 19, reference is made to the rejection of claim 15, and further, Kala1, teaches: … the opportunities are found in multiple ways using a deviation approach, min max approach, outliers approach, minority/majority approach, intelligent binning approach and the like. (Kala1, [0032] "Data points refer to data on which insights [opportunities] are generated and then explored... Another type of attribute can be categorical such as color of the product (red, yellow, green, and so on). So, the Attribute name 'Color of the Product' has three levels 'Red, Yellow, Green. Some of the levels may be more often present than others [minority/majority approach]... Similarly, a continuous variable has min, max, mean or median or variance or standard deviation [deviation approach] and so on."; [0034] "... wherein condition(s) can be dropped from the rules to create super sets that may show a different behavior in which the current sub set is an outlier [outliers approach]... The above insights can be easily integrated into any of the business intelligence systems for decision making.")
Kala1, Büyüközkan, Ghaderi do not teach , but Kala2 teaches: …wherein a plurality of opportunities are sought at multiple data depths, and (Kala2, [0086] "The insight generation engine 202 contributes (708) the top 5 rules [a plurality of opportunities] from every level (1-length, 2-length . . . 6-length) [multiple data depths] to the rule basket.") 
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

In regard to claim 25, reference is made to the rejection of claim 15, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Kala2 teaches: wherein the method comprises updating approaches to find out the opportunities by the data depth creation module of the virtual data agent. (Kala2, [0033] "...  enable the user to explore what is the smallest path [updating / exploring approaches to find the smallest / minimum path] the user can take to automatically alter the behavior of the rule [different opportunities]."; [0041] "The data-analyzing engine 101 can prompt a user to feed business hunches [new approaches / feedback from users] in a suitable format such as an ‘if-then’ format. The data-analyzing engine 101 can validate and flag whether a hunch is supported by the data or not. [if it's a good opportunities / insights supported by the data]"; [0043] "The user could use the plot to pick insight by focusing on a specific region of the chart [updating approaches /  range to find opportunities in a specific region]. For instance, the user may be interested in insights with high confidence only or insights with high support and high confidence, and so on.")
The rationale for combining the teachings of Kala1, Büyüközkan, Ghaderi and Kala2 is the same as set forth in the rejection of claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kala1 in view of Büyüközkan in view of Ghaderi in further view of Glykas ("Fuzzy cognitive strategic maps in business process performance measurement").

In regard to claim 6, reference is made to the rejection of claim 1, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Glykas teaches: the domain expert module is configured for: 
receiving, through a configuration database module, current values of the inputs being used by the virtual data scientist system; and (Glykas, 4.2. Updated FCM algorithm "This paper extends the basic FCM algorithm (Kwahk & Kim, 1999) by proposing the following new FCM algorithm: eq(2) This paper assumes that coefficients k1 and k2 can be fuzzy sets. Coefficient k1 represents the proportion of the contribution of the value of the concept ai at time t [current values] in the computation of the value of ai at time t + 1... Coefficient k2 expresses the 'influence' of the interconnected concepts in the configuration of the value of the concept ai... "; values at the current time is considered and provided to FCM to update it.)

    PNG
    media_image1.png
    83
    313
    media_image1.png
    Greyscale
presenting the current values to the domain expert for modifying the domain expert inputs, the domain expert inputs including the one or more rewards in line with the business objectives, the desired direction for the rewards, the causal direction of factors correlated with the one or more rewards, and the causal influence of the identified factors. (Glykas, values at the current time is considered and provided to FCM to update it.)  (see Ghaderi, see citation and details in claim 1. Experts are asked to define all the inputs for the FCMs, which includes rewards such as profit or revenue for the objectives of profit maximization, concepts that may increase or decrease profit, edges in the FCM are causal direction of factors, and weights/effects in the matrix/FCM are causal influence.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1, Büyüközkan and Ghaderi to incorporate the teachings of Glykas by including Updated FCM algorithm. Doing so would provide smoother variation of concept values during the iterations of the FCM algorithm, and support better the qualitative and trend-based financial planning, providing less conservative results. (Glykas, 4.2. Updated FCM algorithm " The incorporation of this coefficient results in smoother variation of concept values during the iterations of the FCM algorithm… Coefficient k2 'normalizes' the FCM calculations based on incomplete information sets. The updated algorithm supports better the qualitative and trend-based financial planning, providing less conservative results.")

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kala1 in view of Büyüközkan in view of Ghaderi in further view of Shridhar (US 20140156639 A1).

In regard to claims 7 and 21, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Shridhar teaches: wherein the data depth creation module of the virtual data scientist system generates Opportunity Dimensions and Opportunity Measures for finding the opportunities. (Shridhar, [0001] "Embodiments of the present invention relate to analysis of data stored in databases, and in particular to generation of ranked insight for statistically valid combinations of measures and dimensions"; [0012] "The software program is configured to cause an insight analysis tool to receive from a data inference engine, an input comprising a measure/dimension combination of a dataset stored in an in-memory database.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1, Büyüközkan and Ghaderi to incorporate the teachings of Shridhar by including a Data Inference Engine (DIE) and a master procedure. Doing so would provide statistically valid measure / dimension combinations of the dataset, and allow timely filtering of output. (Shridhar, [0009] "In response to a user query, a Data Inference Engine (DIE) provides statistically valid measure/dimension combinations of the dataset to an analysis tool. A master procedure may be executed at search query runtime, allowing timely filtering of output of the analysis tool based on columns provided in the user request. Inputs/outputs of the master procedure may avoid storing physical tables, reducing maintenance.")

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kala1 in view of Büyüközkan in view of Ghaderi in further view of Lai (US 20060112057 A1).
In regard to claims 12 and 26, reference is made to the rejection of claims 1 and 15 respectively, and further, Kala1, Büyüközkan and Ghaderi do not teach, but Lai teaches: wherein the scoring module of the virtual data scientist system updates scoring methods used to generate the score for the plurality of data insights. (Lai, [0015] "The neighborhood may be scored by the algorithm changing the neighborhood structure, or node states, by performing an edge difference (e.g., single edge add, delete, reversal), and scoring the resulting structure."; [0032] "An edge establishing a causal relationship [insights / trend / correlation] between the nodes may make a neighbor node a parent of the child... Such a structure may be computed to determine a score, which will account for the strongest likelihood of causal relationships in the DAG among all neighbors."; [0034] "The computation process may proceed to perform an edge addition and/or deletion to find the score with the new structure [updating the scoring mechanism]. The process may determine if a new edge is a reversal edge, 310, meaning the edge reverses the causal relationship between two nodes... If an edge is a reversal edge, the parent becomes the child and the child becomes the parent. The score of the neighbor may be updated after computation of the new structure, 316.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1, Büyüközkan and Ghaderi to incorporate the teachings of Lai by including score in relation to the other nodes. Doing so would allow new structure to be explored, and ensure the final structure outputted with a higher score. (Lai, [0015] "Each node may be calculated to determine its score in relation to the other nodes... When no neighbors achieve a higher score than the current structure, or when a computation criterion has been reached (e.g., execution time, number of operations), the current structure is output as the final learned structure.")

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kala1 in view of Büyüközkan in view of Ghaderi in view of Kala2 in further view of Li ("Causal Decision Trees").
In regard to claims 13 and 23, reference is made to the rejection of claims 11 and 22 respectively, and further, Kala1, Büyüközkan, Ghaderi and Kala2 do not teach, but Li teaches: wherein the system deduces the best end to end path from root cause to the reward. (Li, p. 10, "... the proposed CDT approach is distinct because it is aimed at finding a sequence of causal factors (variables along the path from the root to a leaf [end to end path from root cause to the reward] of a CDT) where a preceding factor is a context under which the following factors can have impact on the target...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kala1, Büyüközkan and Ghaderi to incorporate the teachings of Li by including a CDT. Doing so would provide a way to identify data with specific causal relationships which are more suitable for decision support. (Li, p. 10 "A CDT provides a way to identify such context specific causal relationships. Additionally because a context specific causal relationship contains information about the conditions in which a causal relationship holds, such relationships are more prescriptive and actionable and thus are more suitable for decision support and action planning.")

Response to Arguments
Applicant's amendments with respect to claim objections have been fully considered and are sufficient to overcome the objections. The objections to the claims have been withdrawn.

Applicant's amendments with respect to rejection of claims under 35 U.S.C. 112(b) have been fully considered and are sufficient to overcome the rejection. The rejection to the claims under 35 U.S.C. 112(b) has been withdrawn.

Applicant's arguments filed with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 14 middle): “In this case, Kala I, Patil, and/or Wu fail to teach or suggest, at minimum, a virtual data scientist system and a method for providing data insights to achieve business objectives, wherein a plurality of data insights from the data matrix is determined based on the one or more rewards, the desired direction for the rewards, the causal direction of factors correlated with the one or more rewards and the causal influence of the identified factors…” 
Examiner answers: the arguments do not apply to the references (Ghaderi) being used in the current rejection.
Applicant argues: (see p. 15 bottom): “Applicant respectfully submits that Kala II, Shridhar, Lai, and/or Li fail to teach or suggest a virtual data scientist system for providing data insights to achieve business objectives, wherein data is fetched and linked from one or more data sources, aggregated and converted into a data matrix, data insights are derived based on the inputs received from a domain expert through a domain expert module, the inputs including one or more rewards in line with the business objectives, desired direction, including increase or decrease, for the rewards, causal direction of factors correlated with the one or more rewards, and causal influence of the identified factors…” 
Examiner answers: the arguments do not apply to the references (Ghaderi) being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122


/ERIC NILSSON/Primary Examiner, Art Unit 2122